The indictment was in one count and charged the unlawful possession of a still, etc., suitable to be used in the manufacture of whisky. During the examination of Lightner, a witness for the state, he was allowed to testify over the objection of the defendant that the mash or beer found at the still contained alcohol, without such witness having been qualified as to his knowledge in such matters. While this was a technical error on the part of the court, the ruling could not have injuriously affected defendant's rights for the reason that the prosecution was not for manufacturing whisky, but for the possession of a whisky still, the existence and location of which was proven without dispute.
It was also proven without dispute that some one was in possession of the still, present, and exercising dominion over it, so that whether the mash found at the still place contained alcohol or not was no moment; moreover, the defense was an alibi and the ruling of the court in no way affected this defense.
We find no prejudicial error and the judgment is affirmed.
Affirmed.